DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-12, 14-17 and 21-22 allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts teach switching among eSIM profiles based on different contexts, but none of the prior arts further teach or suggest a method or system to switch eSIM profiles as claimed in claims 1 or 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080081609 A1 teaches a method (10) and system (200) for associating a user profile (39) to SIM card (38) can include a processor (202) that is controlled under an operating system allowing multiple profiles. The processor extract (12) subscriber identity information from the SIM card when the SIM card is coupled to the wireless communication device, associate (14) at least a portion of the subscriber identity information from the SIM card with at least a predetermined profile stored on the wireless communication device, and enable (16) access to the predetermined profile only when the portion of the subscriber identity information is associated with the predetermined profile stored on the wireless communication device. The method can store (18) separate profiles on the wireless 
US 20150296369 A1 teaches various embodiments provide methods implemented on a mobile communication device for generating a database of information associated with a plurality of profiles associated with a SIM installed in the mobile communication device in order to enable the device to efficiently switch between profiles by utilizing the information stored in the database. In various embodiments, the mobile communication device may populate the profile database with information, data, and/or values needed to acquire service/camp on a network for each of a plurality of profiles associated with the SIM by activating each profile, collecting such service information associated with each activated profile, and storing the service information in the profile database for use in switching between the plurality of profiles at a later time. Specifically, by using information already determined to be relevant to and/or necessary for acquiring service with a profile, the mobile communication device may switch to that profile quickly.
US 8965366 B1 teaches a user device obtains a device profile corresponding to a primary wireless network at a current location of the user device, reprograms a modem of the user device using the device profile corresponding to the primary wireless network at the current location of the user device, and establishes a network connection using the device profile corresponding to the primary wireless network at the current location of the user device.
US 20200322846 A1 teaches a method for operating a device in a wireless communication system is provided. The method includes receiving a plurality of embedded subscriber identity module (eSIM) profiles, each eSIM profile being associated with at least one quality of service (QoS) feature, performing a primary mapping between the plurality of eSIM profiles and applications available on the device based on QoS requirements of the applications, and performing transfer of data belonging to the applications using the mapped eSIM profiles corresponding to the primary mapping.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689